
	
		II
		110th CONGRESS
		2d Session
		S. 2953
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Craig (for himself,
			 Mr. Warner, and Mr. Inhofe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To provide for the development and inventory of certain
		  outer Continental Shelf resources, to suspend petroleum acquisition for the
		  Strategic Petroleum Reserve, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Domestic Offshore Energy Security
			 Act of 2008 or the DOES Act.
		2.Development and
			 inventory of certain outer Continental Shelf resources
			(a)Definition of
			 United States personIn this
			 section, the term United States person means—
				(1)any United States citizen or alien lawfully
			 admitted for permanent residence in the United States; and
				(2)any person other
			 than an individual, if 1 or more individuals described in paragraph (1) own or
			 control at least 51 percent of the securities or other equity interest in the
			 person.
				(b)Authorization
			 of activities and exports involving hydrocarbon resources by United States
			 personsNotwithstanding any
			 other provision of law (including a regulation), United States persons
			 (including agents and affiliates of those United States persons) may—
				(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of any foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States; and
				(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources described in paragraph (1).
				(c)Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activitiesSection 910 of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209) is
			 amended by inserting after subsection (b) the following:
				
					(c)General license
				authority for travel-related expenditures by persons engaging in hydrocarbon
				exploration and extraction activities
						(1)In
				generalThe Secretary of the Treasury shall, authorize under a
				general license the travel-related transactions listed in section 515.560(c) of
				title 31, Code of Federal Regulations, for travel to, from or within Cuba in
				connection with exploration for and the extraction of hydrocarbon resources in
				any part of a foreign maritime Exclusive Economic Zone that is contiguous to
				the United States’ Exclusive Economic Zone.
						(2)Persons
				authorizedPersons authorized to travel to Cuba under this
				section include full-time employees, executives, agents, and consultants of oil
				and gas producers, distributors, and
				shippers.
						.
			(d)Moratorium of
			 oil and gas leasing in certain areas of the Gulf of Mexico
				(1)In
			 generalSection 104(a) of the Gulf of Mexico Energy Security Act
			 of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
					(A)by striking
			 paragraph (1);
					(B)in paragraph (2),
			 by striking 125 miles and inserting 45
			 miles;
					(C)in paragraph (3),
			 by striking 100 miles each place it appears and inserting
			 45 miles; and
					(D)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
					(2)Regulations
					(A)In
			 generalThe Secretary of the Interior shall promulgate
			 regulations that establish appropriate environmental safeguards for the
			 exploration and production of oil and natural gas on the outer Continental
			 Shelf.
					(B)Minimum
			 requirementsAt a minimum, the regulations shall include—
						(i)provisions
			 requiring surety bonds of sufficient value to ensure the mitigation of any
			 foreseeable incident;
						(ii)provisions
			 assigning liability to the leaseholder in the event of an incident causing
			 damage or loss, regardless of the negligence of the leaseholder or lack of
			 negligence;
						(iii)provisions no
			 less stringent than those contained in the Spill Prevention, Control, and
			 Countermeasure regulations promulgated under the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.);
						(iv)provisions
			 ensuring that—
							(I)no facility for
			 the exploration or production of resources is visible to the unassisted eye
			 from any shore of any coastal State; and
							(II)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated;
							(v)provisions to
			 ensure, to the maximum extent practicable, that exploration and production
			 activities will result in no significant adverse effect on fish or wildlife
			 (including habitat), subsistence resources, or the environment; and
						(vi)provisions that
			 will impose seasonal limitations on activity to protect breeding, spawning, and
			 wildlife migration patterns.
						(3)Conforming
			 amendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
				(e)Inventory of
			 outer Continental Shelf oil and natural gas resources off southeastern coast of
			 the United States
				(1)In
			 generalThe Secretary of the Interior (referred to in this
			 subsection as the Secretary) may conduct an inventory of oil and
			 natural gas resources beneath the waters of the outer Continental Shelf (as
			 defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331))
			 off of the coast of the States of Virginia, North Carolina, South Carolina, or
			 Georgia in accordance with this subsection.
				(2)Best available
			 technologyIn conducting the inventory, the Secretary shall use
			 the best technology available to obtain accurate resource estimates.
				(3)Request by
			 GovernorThe Secretary may conduct an inventory under this
			 subsection off the coast of a State described in paragraph (1) only if the
			 Governor of the State requests the inventory.
				(4)ReportsThe
			 Secretary shall submit to Congress and the requesting Governor a report on any
			 inventory conducted under this subsection.
				(5)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection.
				(f)Enhanced oil
			 recoverySection 354(c)(4)(B)
			 of the Energy Policy Act of 2005 (42 U.S.C. 15910(c)(4)(B)) is amended—
				(1)in clause (iii), by striking
			 and at the end;
				(2)in clause (iv), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(v)are carried out
				in geologically challenging
				fields.
						.
				3.Suspension of
			 petroleum acquisition for Strategic Petroleum Reserve
			(a)In
			 generalExcept as provided in subsection (b) and notwithstanding
			 any other provision of law, during calendar year 2008—
				(1)the Secretary of
			 the Interior shall suspend acquisition of petroleum for the Strategic Petroleum
			 Reserve through the royalty-in-kind program; and
				(2)the Secretary of
			 Energy shall suspend acquisition of petroleum for the Strategic Petroleum
			 Reserve through any other acquisition method.
				(b)ResumptionNot
			 earlier than 30 days after the date on which the President notifies Congress
			 that the President has determined that the weighted average price of petroleum
			 in the United States for the most recent 90-day period is $75 or less per
			 barrel—
				(1)the Secretary of
			 the Interior may resume acquisition of petroleum for the Strategic Petroleum
			 Reserve through the royalty-in-kind program; and
				(2)the Secretary of
			 Energy may resume acquisition of petroleum for the Strategic Petroleum Reserve
			 through any other acquisition method.
				
